Name: Council Directive 85/444/EEC of 27 September 1985 amending Council Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom
 Type: Directive
 Subject Matter: animal product;  natural environment;  trade;  environmental policy
 Date Published: 1985-10-01

 Avis juridique important|31985L0444Council Directive 85/444/EEC of 27 September 1985 amending Council Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom Official Journal L 259 , 01/10/1985 P. 0070 - 0070 Spanish special edition: Chapter 15 Volume 6 P. 0093 Portuguese special edition Chapter 15 Volume 6 P. 0093 *****COUNCIL DIRECTIVE of 27 September 1985 amending Council Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom (85/444/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 83/129/EEC (1), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas Directive 83/129/EEC provides that Member States shall take or maintain all necessary measures to ensure that the products listed in the Annex thereto are not commercially imported into their territories; Whereas Directive 83/129/EEC expires on 1 October 1985; Whereas the European Parliament has adopted a resolution requesting a prolongation of Directive 83/129/EEC; Whereas the negative consequences to be expected from expiry of Directive 83/129/EEC should, in the interest of all parties concerned, be avoided; whereas, although the Inuits' traditional hunting is in itself compatible with a constant increase in the harp and hooded seal populations, doubts still exist on the effects of non-traditional hunting on the conservation of those species; Whereas in accordance with Article 2 of Directive 83/129/EEC, the Commission sent a report to the Council on 26 August 1983, followed by a supplementary report on 14 June 1985; Whereas Directive 83/129/EEC should be amended so that it remains applicable after 1 October 1985; Whereas it will be necessary to review the situation on the basis of a report that the Commission will submit to the Council by 1 October 1987 at the latest, together with, where necessary, appropriate proposals, it being understood that this report will concern itself in particular with, on the one hand, the developments in scientific data on the conservation and the population status of harp and hooded seals and, on the other hand, the development, which on the basis of information available is negative, of the market in seal skins derived from the Inuits' traditional hunting and of the market in other seal skins which are also excluded from the scope of Directive 83/129/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 2 of Directive 83/129/EEC the date '1 October 1985' is replaced by '1 October 1989'. Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 27 September 1985. For the Council The President R. STEICHEN (1) OJ No L 91, 9. 4. 1983, p. 30.